Citation Nr: 9916263	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  96-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for service-connected residuals of left knee 
surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1987 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
March 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
That rating decision, in pertinent part, granted service 
connection for patella-femoral syndrome, left knee, status 
post partial meniscectomy, and assigned thereto an initial 
disability rating of 10 percent, effective December 1995.

In January 1998, the Board remanded this case for examination 
of the veteran and to search for additional medical records.  
In November 1998, the RO issued a rating decision which 
assigned an increased initial disability rating of 20 
percent, effective December 1995, for the appellant's 
service-connected residuals of left knee surgery.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of left knee 
surgery are currently manifested by: range of motion from 0 
degrees extension to 125 degrees flexion, with some crepitus 
on motion; mild to moderate lateral instability; a normal 
gait; no swelling and no evidence of any bone or joint 
abnormality.  There are also subjective complaints of 
occasional swelling, instability, locking, pain, and 
discomfort.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the veteran's service-connected residuals of left knee 
surgery have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.71, Diagnostic Codes 5257, 5260 
- 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issue on appeal as evaluation of the appellant's service-
connected residuals of left knee surgery, rather than as a 
disagreement with the original rating award.  However, the 
RO's June 1996 SOC and November 1998 supplemental SOC 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of initial disability evaluations in this 
matter.  The original rating action on appeal in this matter 
was issued within three months of the appellant's discharge 
from the service, and the RO subsequently increased the 
assigned initial rating based upon the more recent medical 
evidence of record.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned to her residuals 
of left knee surgery. See Bernard v. Brown, 4 Vet. App. 384 
(1993). 


II.  Factual Background

The RO retrieved the veteran's service medical records and 
they appear to be complete.  The veteran's entrance 
examination, dated February 1987, noted essentially normal 
findings throughout.  A review of her service medical records 
revealed treatment for a variety of conditions.  In September 
1987, the veteran was treated for trauma to the left knee.  
X-ray examination revealed no acute fracture.  In July 1989, 
the veteran was treated for complaints of increasing pain in 
her left knee for the past two years.  X-ray examination 
revealed an impression of a normal left knee.  In July 1992, 
the veteran incurred a twisting injury to her left knee while 
playing baseball.  An X-ray examination of the left knee 
revealed no bone, joint or soft tissue abnormalities.  In 
November 1992, an arthroscopic examination of the left knee 
was conducted and revealed a large tear to the lateral 
meniscus in the left knee and a 50 to 70 percent tear of the 
anterior cruciate ligament from its insertion site on the 
femur.  The veteran was subsequently placed in a 
rehabilitative program.  A treatment report, dated December 
1992, noted that the veteran had finished a rehabilitative 
program for her left knee.  The report stated that she had 
"no real complaints at present."

A medical board report, dated September 1995, noted that the 
veteran has continued to experience instability and pain in 
her left knee, especially with increased activity.  It also 
noted her complaints of "increasing frequency of instability 
consistent with a feeling of a giving way of her left knee 
associated with twisting and high stress activities involving 
mainly athletics."  Physical examination of the left knee 
revealed a normal range of motion.  Anterior drawer and 
Lachman tests were positive.  The report noted that the knee 
was "very stable in varus and valgus stressors at 0 and 30 
degrees."  There were no complaints of pain with patellar 
compression or patellar inhibition.  X-ray examination of the 
left knee was normal.  The report concluded with diagnoses 
of: (1) anterior cruciate ligament deficient, left knee; (2) 
status post partial meniscectomy lateral meniscus, left knee; 
and (3) instability secondary to above with chronic pain, 
especially with increased activity.  A physical evaluation 
board report, dated November 1995, recommended the veteran's 
discharge from the service.  

In March 1996, a VA general medical examination was 
conducted.  The report of this examination noted, in 
pertinent part, the veteran's narrative history of a left 
knee injury.  The veteran's gait and posture were reported to 
be normal.  Physical examination of the left knee revealed a 
range of motion from 0 degrees extension to 124 degrees 
flexion.  X-ray examination of the left knee revealed a 
normal bone structure, well preserved joint space, and normal 
soft tissue shadows.  A diagnosis of patella-femoral syndrome 
was noted.  

In November 1998, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of constant left knee pain.  The veteran reported swelling 
approximately three times a week and "a feeling of catching 
or locking almost on a daily basis."  She also indicated 
that her symptoms were increased with prolonged walking, 
standing or exercise.  She reported an acute flare-up of left 
knee pain once or twice a week.  Physical examination 
revealed no deformity or swelling.  Range of motion testing 
revealed flexion to 125 degrees to 0 degrees extension, with 
some crepitance.  The left knee showed some mild to moderate 
lateral instability.  X-ray examination of the left knee 
revealed no evidence of bone or joint abnormality.  A 
diagnosis of residuals of partial tear, anterior cruciate 
ligament, was noted.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

The veteran's service-connected residuals of left knee 
surgery are currently evaluated as 20 percent disabling 
pursuant to Diagnostic Code 5257.  Diagnostic Code 5257 
provides that a slight impairment of the knee manifested by 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  A moderate impairment 
warrants a 20 percent disability evaluation and a severe 
impairment warrants a 30 percent disability evaluation.  

Upon review of the record, the Board finds that the veteran's 
residuals of left knee surgery are appropriately evaluated at 
the currently assigned 20 percent disability level.  The 
report of her most recent VA examination for joints, dated 
November 1998, noted only mild to moderate lateral 
instability.  Range of motion of the veteran's left knee was 
from 0 degrees extension to 125 degrees flexion.  Although 
there was some crepitus on motion, and there was no evidence 
of atrophy suggesting lack of use.  The most recent X-ray 
examination of the left knee, performed in November 1998, 
revealed no evidence of any bone or joint abnormality.  The 
veteran's previous examination, performed in March 1996, 
noted that the veteran had a normal gait and posture.  It 
also noted a range of motion in the left knee from 0 degrees 
extension to 124 degrees flexion.

The veteran's complaints of pain, instability and locking 
justify the 20 percent disability evaluation currently 
assigned; however, the objective manifestations together with 
her complaints of pain and instability indicate that the 
veteran's left knee disorder is no more than moderate in 
nature and does not meet the criteria for an increased 
evaluation.  See e.g. 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Deluca v. Brown, 
8 Vet. App. 202 (1995).  There is no evidence that the 
veteran has sought treatment for this condition following her 
discharge from the service.  The November 1998 VA examination 
report noted that she is receiving no particular treatment at 
this time.  A March 1998 letter sent by the RO to the veteran 
requesting information on any post service treatment received 
for her left knee disorder went unanswered.  

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, there is no evidence of ankylosis of 
the left knee, severe limitation of motion or impairment of 
the tibia such as to warrant a disability evaluation in 
excess of 20 percent pursuant to Diagnostic Codes 5256, 5260 
or 5261.  

Since the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in her 
favor. 38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation in 
excess of 20 percent for the veteran's service-connected 
residuals of left knee surgery has not been shown.


	(CONTINUED ON NEXT PAGE)

ORDER

An increased initial disability evaluation in excess of 20 
percent for service-connected residuals of left knee surgery 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

